Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00436-CV

                           IN THE INTEREST OF B.E.R., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-02261
                           Honorable Tina Torres, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is dismissed for want of
prosecution. Costs of court for this appeal are taxed against Appellant Richelle Allena Kirkwood.

       SIGNED November 30, 2022.


                                                _________________________________
                                                Patricia O. Alvarez, Justice